Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered June 17, 1993, convicting defendant, after a jury trial, of burglary in the first degree, attempted robbery in the first degree, conspiracy in the second degree, and criminal possession of a controlled substance in the first and third degrees, and sentencing him to concurrent terms of 3 to 9 years on the burglary and attempted robbery convictions, to run consecutively to concurrent terms of 8⅓ to 25 years on the conspiracy conviction, 15 years to life for the first-degree criminal possession of a controlled substance conviction and 5 to 15 years for the third-degree criminal possession conviction, unanimously affirmed.
The evidence amply established numerous overt acts in furtherance of the conspiracy, some directly undertaken by defendant and others which are to be imputed to him (People v Leisner, 73 NY2d 140, 148), and also proved defendant’s intent (see, People v Bongarzone, 69 NY2d 892; People v Camarre, 171 AD2d 1070, lv denied 78 NY2d 963) to participate in the drug selling operation.
*285Defendant’s unpreserved challenge (People v McLaughlin, 80 NY2d 466, 470-471) to the geographical jurisdiction of New York County is without merit. The drug conspiracy was centered in New York County, and the Bronx burglary and attempted robbery were properly joined with the conspiracy count (see, People v Sosnik, 77 NY2d 858, 860).
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Milonas, Rosenberger, Ellerin and Williams, JJ.